Case 20-32633-sgj11 Doc 19 Filed 10/23/20                     Entered 10/23/20 22:00:53               Page 1 of 4




Frank J. Wright
Texas Bar No. 22028800
Jeffery M. Veteto
Texas Bar No. 24098548
Jay A. Ferguson
Texas Bar No. 24094648
LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730
Dallas, Texas 75201
Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
STUDIO MOVIE GRILL HOLDINGS, LLC


                       IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                            §                                     CASE NO. 20-32633-11
                                  §
STUDIO MOVIE GRILL HOLDINGS, LLC, §                                     Chapter 11
et al.,1                          §
         DEBTOR.                  §                                     Joint Administration Requested


                       NOTICE OF EMERGENCY FIRST DAY HEARING

1
    The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
    Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts III, Ltd.
    (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts VI, Ltd.
    (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
    (2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC (5299); Movie Grill Concepts XIV,
    LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Grill Concepts
    XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLIII, LLC (9721); Movie Grill
    Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
    Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVIII, LLC (8322);
    Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC
    (6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXIX, LLC (5857); Movie Grill Concepts
    XXV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill Concepts XXVII, LLC (4427); Movie Grill
    Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223);
    Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXIII, LLC (1505); Movie Grill Concepts
    XXXIV, LLC (9770); Movie Grill Concepts XXXIX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie
    Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XXXVII, LLC (6401); Movie Grill Concepts XXXVIII,
    LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
    Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
    Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts XLVIII, LLC (8601); Movie Grill Concepts XLIX,
    LLC (0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LII,
    LLC (8624); Movie Grill Concepts LIII, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts
    LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6,
    LLC (3334); and MGC Management I, LLC (3224).


NOTICE OF EMERGENCY FIRST DAY HEARING                                                                    Page 1 of 4
Case 20-32633-sgj11 Doc 19 Filed 10/23/20                  Entered 10/23/20 22:00:53             Page 2 of 4



       PLEASE TAKE NOTICE that a hearing on the following motions has been set for October

26, 2020 at 2:30 p.m. prevailing Central Time, before the Honorable Judge Stacey G.C. Jernigan at

the United States Bankruptcy Court for the Northern District of Texas, Dallas Division, 1100

Commerce Street, Room 1254, Dallas, Texas, or at such other location or virtually as set by the Court.

The motions set for this hearing are as follows:

       Notice of Designation as Complex Case [Dkt No. 2]

       Emergency Motion for Entry of Order Authorizing Joint Administration of Chapter 11 Cases Pursuant to
       Rule 1015(b) of the Federal Rules of Bankruptcy Procedure [Dkt. No. 4]

       Emergency Motion Pursuant to Sections 105, 345, 364, 363, 503, 1107 and 1108, Authorizing (i)
       Maintenance of Existing Bank Accounts; (ii) Continuance of Existing Cash Management System, Bank
       Accounts and Checks and Related Forms; (iii) Continued Performance of Intercompany Transactions; (iv)
       Limited Waiver of Section 345(b) Deposit and Investment Requirements; and (v) Granting Related Relief
       [Dkt. No. 5]

       Emergency Motion for Entry of an Order (I) Authorizing Debtors to Pay Certain Prepetition Taxes and
       Assessments; and (II) Authorizing Financial Institutions to Honor and Process Related Checks and Transfers
       Pursuant to Sections 105(a), 363(b), 365, 507(a)(8) and 541(d) of the Bankruptcy Code [Dkt. No. 6]

       Emergency Motion for Entry of an Order (I) Authorizing the Debtors to File a Consolidated List of Top 30
       Unsecured Creditors and a Consolidated List of Creditors; (II) Authorizing the Debtors to Redact Certain
       Personal Identification Information of Individual Creditors and Current and Former Employees; and (III)
       Approving the Proof of Claim [Dkt. No. 7]

       Emergency Motion for Interim and Final Order Providing Adequate Assurance of Utility Payments [Dkt.
       No. 8]

       Emergency Motion for Order Authorizing Post-Petition Redemption and Honor of Pre-Petition (I) Gift
       Cards; (II) Customer Loyalty Program; (III) Membership Program; (IV) Groupon Sales; (V) Gold Ticket
       Coupons; and (VI) Advanced Ticket Sales [Dkt. No. 9]

       Emergency Motion for Authorization to (I) Continue to Administer All Insurance Policies and Related
       Agreements; and (II) Honor Certain Obligations in Respect Thereof [Dkt. No. 10]

       Emergency Motion for Entry of an Order (I) Suspending and Extending Time for Performance of Obligations
       Arising Under Unexpired Real Property Leases; (II) Establishing Temporary Case Administration
       Procedures; and (III) Granting Related Relief [Dkt. No. 11]

       Emergency Motion for an Order (I) Authorizing the Debtors to (A) Pay Certain Prepetition Employee Wages,
       Other Compensation, and Reimbursable Employee Expenses; (B) Pay Certain Prepetition Independent
       Contractor and Temporary Staff Obligations, and (C) Continue Employee Benefits Programs [Dkt. No. 12]



NOTICE OF EMERGENCY FIRST DAY HEARING                                                                Page 2 of 4
Case 20-32633-sgj11 Doc 19 Filed 10/23/20                  Entered 10/23/20 22:00:53               Page 3 of 4



      Expedited Motion for Entry of an Order Under Section 3654 and 554 of the Bankruptcy Code (I)
      Authorizing the Debtors to Reject Certain Unexpired Commercial Real Property Leases Effective as of
      October 23, 2020; and (II) Granting Related Relief [Dkt. No. 13]

      Emergency Motion for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363,
      and 364 (I) Authorizing Debtors to (A) Use Cash Collateral on a Limited Basis and (B) Obtain
      Postpetition Financing on a Secured, Superpriority Basis, (II) Granting Adequate Protection, (III) Scheduling
      Final Hearing, and (IV) Granting Related Relief [Dkt. No. 15]

      Emergency Motion Interim and Final Authority to Pay All or a Portion of the Prepetition Claims of Certain
      Critical Vendors [Dkt. No. 18]


DATED: October 23, 2020                            Respectfully submitted,

                                                   LAW OFFICES OF FRANK J. WRIGHT, PLLC


                                                   By:     /s/ Frank J. Wright
                                                            Frank J. Wright
                                                            Texas Bar No. 22028800
                                                            Jeffery M. Veteto
                                                            Texas Bar No. 24098548
                                                            Jay A. Ferguson
                                                            Texas Bar No. 24094648

                                                   2323 Ross Avenue, Suite 730
                                                   Dallas, Texas 75201
                                                   Telephone:     (214) 935-9100
                                                   Emails:        frank@fjwright.law
                                                                  jeff@fjwright.law
                                                                  jay@fjwright.law

                                                   PROPOSED COUNSEL TO DEBTORS
                                                   AND DEBTORS-IN-POSSESSION




NOTICE OF EMERGENCY FIRST DAY HEARING                                                                 Page 3 of 4
Case 20-32633-sgj11 Doc 19 Filed 10/23/20             Entered 10/23/20 22:00:53         Page 4 of 4



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served on the
parties listed below, on all parties consenting to electronic service of this case via the Court’s ECF
system for the Northern District of Texas and via United States Mail, first class postage prepaid, on
October 24, 2020 on the Debtor’s Top Thirty (30) Largest Unsecured Creditors.

       U.S. Trustee
       1100 Commerce St.
       Room 976
       Dallas, Texas 75242

                                                 Frank J. Wright
                                               Frank J. Wright




NOTICE OF EMERGENCY FIRST DAY HEARING                                                      Page 4 of 4
